Citation Nr: 0809493	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-11 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
depression, previously described as affective disorder, rated 
at 30 percent disabling prior to July 17, 2006. 

2.  Entitlement to an increased rating for service-connected 
depression, previously described as affective disorder, rated 
at 50 percent disabling since July 17, 2006. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
November 1976, July 1978 to May 1986, January 1991 to March 
1991, and July 1991 to June 1992. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 

The Board notes that the during the pendency of this appeal 
the February 2005 Statement of the Case (SOC) increased the 
veteran's disability rating to 30 percent for his service-
connected depression, previously described as affective 
disorder, effective April 2, 2002.  An August 2007 RO rating 
decision granted the veteran an increased 50 percent 
disability rating for his service-connected depression, 
previously described as affective disorder, effective July 
17, 2006. 

Inasmuch as a ratings higher than 30 percent and 50 percent 
for the service-connected depression, previously described as 
affective disorder, is available, and inasmuch as a claimant 
is presumed to be seeking the maximum available benefit for a 
given disability, the claim for higher ratings, as reflected 
on the title page, remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Prior to July 17, 2006, the service-connected depression 
is shown to be productive of a disability picture that more 
nearly approximates that of occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  

3.  Since July 17, 2006, the service-connected depression is 
not shown to be productive of more then occupational and 
social impairment with reduced reliability and productivity 
and difficulty in establishing and maintaining effective work 
and social relationships.  

4.  The veteran is not shown to have a medically supportable 
diagnosis of PTSD due to a verified stressor or other 
potentially verifiable event or incident of his period of 
active service.  


CONCLUSIONS OF LAW

1.  Prior to July 17, 2006, the criteria for the assignment 
of an increased initial rating of 50 percent, but not more 
for the service-connected depression are met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.130 including Diagnostic Code 9411 (2007).  

2.  The criteria for the assignment of a rating in excess of 
50 percent for the service-connected depression, since July 
17, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.20, 4.130 including Diagnostic Code 9434 
(2007).  

3.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In April 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The RO did not send a follow-up letter with the criteria for 
increased rating; however, in the circumstances of this case, 
these errors do not require a remand because the errors "did 
not affect the essential fairness of the adjudication."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  

Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because 
the statements of the veteran and his representative 
throughout the appeal reflect that the veteran understood all 
of the elements of VCAA notification.  Id.  In addition, the 
RO granted the veteran higher ratings throughout the pendency 
of the appeal in the February 2005 SOC and August 2007 RO 
rating decision based on the evidence that the veteran 
submitted. 

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the April 2003 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2003 letter advised the veteran that VA would make 
reasonable efforts to obtain records on the veteran's behalf 
such as medical records, employment records, or records from 
other Federal agencies. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claims and of the evidence of record.  
The Board finds that he has accordingly been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.   
As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the February 2005 SOC, which 
suffices for Dingess.  

The April 2003 letter advised the veteran of the second and 
third Dingess elements (existence of a disability and 
connection between the veteran's service and that 
disability).   Dingess also held that VA notice must include 
information regarding the effective date that may be 
assigned, and this has was expressly done in a follow-up 
letter sent to the veteran in August 2007.  Further, the 
Board's decision herein denies one of the veteran's claims 
for increased initial rating, so no effective date is being 
assigned and grants the veteran's other claim back to the 
original effective date.  There is accordingly no possibility 
of prejudice under the notice requirements of Dingess as 
regards a claim for increased rating.  

With regard to the increased evaluation claim(s) included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The Board is aware that the April 2003 VCAA letter did not 
provide the type of notification set forth requirements of 
Vazquez-Flores.  However, the veteran's April 2003 and July 
2006 VA examinations involved information that paralleled the 
relevant diagnostic criteria.  These studies, as well as the 
veteran's access to his VA examination reports, reflect that 
a reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  
Moreover, as the veteran discussed his service-connected 
disability(ies) in terms of relevant symptomatology and the 
functional effects of his disabilities on his everyday life 
in support of his claims during his examinations, the Board 
is satisfied that he had actual knowledge of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the February 2005 SOC was 
followed up by a Supplemental Statement of the Case in 
October 2007 representing VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  Vazquez-
Flores, slip op. at 9.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 8.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA examinations in April 2003 and July 2006.

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.


II. Analysis

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board must accordingly consider the severity of the 
service-connected disability back to the effective dates of 
the increased ratings.  

At the veteran's April 2003 VA examination he reported 
depression with diminished interests, poor concentration, 
crying spells, and poor sleep.  He stated that he was 
generally able to do his job.  The examiner noted the 
veteran's mood was depressed, and affect was blunted; 
however, speech was normal, there were no perceptual 
problems, process, and thought content were normal and no 
suicidal or homicidal ideation.  

It was noted the veteran spent his time working and that he 
socialized with his co-workers and family.  The VA examiner 
diagnosed the veteran with depression and assigned a Global 
Assessment of Functioning (GAF) score of 55.  

The veteran was hospitalized from April 20, 2005 until June 
3, 2005, ostensibly for PTSD.  However, the Board notes that 
the veteran had depression, isolation, poor sleep, intrusive 
thoughts, flashbacks, nightmares, survivor guilt, 
hypervigiliance, and high startle response during his 
hospitalization.  It was noted that at the time of discharge 
the veteran denied depression.  Nonetheless, given the that 
the veteran is already service-connected depression, the 
Board finds that it is likely that a significant part of his 
symptomatology during this time was related to service-
connected depression.  The veteran was assigned a GAF of 40 
at the time of his hospital discharge in June 205. 

At the veteran's July 2006 VA examination it was noted the 
veteran had one-on-one psychotherapy and was on Trazodone.  
The examiner separated out the veteran's symptoms into 2 
categories: PTSD and depression.  He stated that the 
veteran's symptoms of depression were characterized by 
depressed mood, decreased interest in life, decreased energy, 
poor concentration, poor sleep, and thoughts of death.  It 
was also noted that the veteran was somewhat isolative, did 
not like crowds, and spent his free time at home.  He 
diagnosed the veteran with major depression with moderately 
severe symptoms and assigned a GAF score of 45.  

The Board notes that the veteran's treatment reports are also 
part of the claims file.  It was noted in October 2005 that 
the veteran had poor sleep, increased irritability and 
anxiety, constricted affect; however, there was no psychosis 
or suicidal and homicidal ideations.  The veteran was 
assigned a GAF of 60.  In November 2006 the veteran reported 
insomnia and was diagnosed with dysthmia that was stabilized 
with medication.  In March 2006 the veteran was assigned a 
GAF of 60. 

In April 2007 at a VA medicine check the veteran was 
depressed, forgetful and had constricted affect.  In July 
2007 he was a assigned a GAF of 65.  

The ratings for the service-connected depression have been 
assigned under the provisions of Diagnostic Code (DC) 9434.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include depression, are rated as follows:

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Prior to July 17, 2006

In the February 2005 SOC the RO assigned the veteran a 30 
percent disability rating, effective April 2, 2002, the date 
of claim for increase. 

After careful review of the relevant VA medical records, 
including examinations, VA clinical reports, and 
hospitalization records, and comparing them to the rating 
criteria, the Board finds that the service-connected 
depression is shown to have been productive of a disability 
picture that more closely approximate the criteria for a 
rating of 50 percent.  

These criteria require occupational and social impairment 
with reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran's symptoms include flattened 
affect, panic attacks more than once per week, disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  

However, the medical evidence does not describe symptoms that 
meet the social and occupational impairment necessary for the 
assignment of a 70 percent rating; i.e., occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood.   
The Board notes that both the veteran and his employer 
described occupational impairment; however, the Board finds 
that after careful review of the veteran's claims file that 
his symptoms, overall, more close approximate the 50 percent 
rating assigned herein.

The Board also has considered the veteran's GAF scores in 
adjudicating this claim.  In the period prior to July 17, 
2006, the veteran's GAF score was reported to be 55 in April 
2003, 40 in April 2005, and 60 in October 2005.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  

GAF scores between 31 to 40 indicate some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

The GAF scores assigned are indicative of varying levels of 
psychiatric impairment.  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  

Given these facts, the Board finds that overall the service-
connected depression warrants a 50 percent rating, but not 
higher, for the period prior to July 17, 2007.  

Since July 17, 2006

During the pendency of the appeal, the RO granted a 50 
percent disability rating for the service-connected 
depression, effective July 17, 2006, the date of the VA 
examination that showed the veteran's symptoms had increased 
in severity.  

After a careful review of the various treatment reports and 
the VA examinations the Board finds that the service-
connected disability picture since July 17, 2006, does not 
meet the criteria for the assignment of a rating greater than 
the current 50 percent.  

The criteria for the 50 percent rating requires occupational 
and social impairment with reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships, i.e.  difficulty 
with working relationships and disturbances of motivation and 
mood.  

However, none of the VA examinations nor his VA treatment 
reports described symptoms that produced social and 
occupational impairment consistent with the criteria for the 
next higher, 70 percent rating; i.e., occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
evidence does not show suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships which would warrant a 70 percent rating.    

The Board also has considered the veteran's GAF scores in 
adjudicating this claim.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), the GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

GAF scores between 61 and 70 reflect some mild symptoms (e.g. 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

The Board notes that review of the more recent medical 
records show significant improvement in his symptoms with GAF 
scores as high as 65 in July 2007.  In view of the 
improvement in the veteran's symptoms over time since the 
July 2006 VA examination report, it appears that in assigning 
the current 50 percent rating the RO has afforded the veteran 
the benefit of doubt in his favor.  When there is a proximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007).  

Indeed, the veteran's service-connected depression is not 
shown by the evidence to cause symptoms of occupational and 
social impairment in most areas, as described by the criteria 
for a 70 percent rating under Diagnostic Code 9411.  As such, 
the preponderance of the evidence is against the veteran's 
claim for entitlement to a disability rating in excess of 50 
percent.

II.  Service connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The veteran was diagnosed with PTSD in June 2005. 

However, any diagnosis of PTSD must be supported by a 
verified stressor that happened during service.  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether a veteran engaged in "combat with 
the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 
(1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In April 2003 the veteran stated on his PTSD verification 
worksheet that in July 1991 in Saudi Arabia was transporting 
soldiers when the truck turned over and killed a friend of 
his.  The Board notes that the veteran did not provide a 
friend's name or other information in order for the RO to 
verify the alleged stressor.  His second stated stressor was 
in 1992 when he was stationed in Kuwait with the 3rd Armor 
division, he was on guard duty when he saw American soldiers 
capture Kuwait soldiers.  The Board notes that this is not a 
credible stressor since Kuwait was an ally of the U.S. 

The veteran was in a 45 day PTSD program and in the June 2005 
discharge summary the veteran's stressors were noted that he 
saw pieces of bodies laying on the road, that he lost a 
friend when a Humvee flipped on him, and that he witnessed 
damage of bombings. 
 
The veteran is shown to have served on active duty in Saudi 
Arabia. The Board to this extent must emphasize that service 
in a combat zone, without more, is not sufficient to 
establish that a veteran engaged in combat with the enemy.  
See e.g., Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case, the service personnel and medical records 
provide no basis for finding that the veteran was wounded or 
treated for any medical condition due to combat duty in Saudi 
Arabia.  The veteran also has not presented assertions 
regarding any stressor event due to combat.  

The veteran's reported stressors were not combat related and 
they can not be verified on the basis of the veteran's 
assertions alone or the information provided.  Rather, they 
must be independently corroborated by other objectively 
sustainable evidence.  However, the veteran has not submitted 
any other probative evidence-to include statements from 
former service comrades or specific enough dates or 
locations-to verify the claimed in-service stressors.  
Without such support and given the documented conditions of 
service, a diagnosis of PTSD is not sustainable in this case.  
Given these facts, the Board finds that there is no verified 
or potentially verifiable stressor to support a current 
diagnosis of PTSD.  

In addition, the Board notes that the veteran is already 
service-connected for depression and that if granted service 
connection for PTSD it could constitute pyramiding: "the 
evaluation of the same manifestation under different 
diagnoses are to be avoided."  38 C.F.R. § 4.14.  Also, 
Esteban v. Brown, citing Brady v. Brown: "38 U.S.C.A. sec. 
1155 implicitly contains the concept that 'the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity' and would constitute 
pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
citing Brady v. Brown, 4 Vet. App. 203 (1993)

Accordingly, as the preponderance of the evidence is against 
the claim, service connection for PTSD must be denied.  


ORDER

Prior to July 17, 2006 an increased rating of 50 percent, but 
not higher for the service-connected depression, previously 
described as affective disorder, is granted, subject to the 
regulations controlling the award of VA monetary benefits.  

An increased rating in excessive of 50 percent for service-
connected depression, previously described as affective 
disorder, since July 17, 2006, is denied. 

Service connection for PTSD is denied. 



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


